Citation Nr: 0336200	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to a compensable evaluation for residuals of 
lipoma excision of the forehead, left side.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from September 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Honolulu, Hawaii Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran was scheduled to appear before a Veterans Law 
Judge in December 2002, and he cancelled that appearance.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The medical evidence does not reflect that the veteran 
has a diagnosis of PTSD, nor has the veteran provided VA with 
in-service stressors upon which corroboration for the alleged 
disorder can be made.  

3.  Any left knee injury during service was acute and 
transitory; the veteran's current left knee disorder was not 
manifested during service or for many years thereafter, nor 
is it otherwise related to service. 

4.  The veteran's service-connected residuals of lipoma 
excision are manifested by a 3 centimeter long, horizontal 
non-tender, non-adherent scar on the left side of the 
forehead without ulceration, breakdown of the skin, elevation 
or depression of the scar tissue loss, inflammation, edema or 
keloid formation; the color of the scar compared to normal 
areas of the skin is the same as the skin, and there is no 
disfigurement or resulting limitation of function. 




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003).  

2.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 ; 38 C.F.R. § 3.303.  

3.   The criteria for a compensable evaluation for residuals 
of lipoma excision of the forehead, left side, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. Part 4, including § 4.7, 4.118 and Diagnostic Codes 
7800-7805 (2002); 38 C.F.R. Part 4, including § 4.118 and 
Diagnostic Codes 7800, 7803, 7804, and 7805(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After review of the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record in this case 
includes the veteran's service medical records, personnel 
records and post-service treatment records.  In June 2001, 
the RO sent the veteran 2 letters regarding the RO's duty to 
assist and notify the veteran on all three claims.  Attached 
to one of the letters was a document entitled "Information 
in Support of Claim for Service Connection for Post-traumatic 
Stress Disorder," otherwise known as a stressor verification 
letter.  Herein, the veteran was invited to complete in 
detail the stressors he experienced in service, and asked to 
return a copy of the letter with is reply.  To date, the 
veteran has not provided VA with any in-service stressors.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical examination for alleged residuals of a 
left knee injury is unnecessary because there is no evidence 
that the veteran had any incurrence of left knee injury 
during service or that a current residuals are related to any 
in-service disease or injury, as discussed below.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the 
veteran was not afforded an examination for PTSD because 
review of his medical records show that he carries other 
diagnoses accountable for his psychiatric ailments.  In 
November 2001, he was afforded a thorough and contemporaneous 
examination for his service-connected residuals of lipoma 
excision of the forehead, left side, disability, and the RO 
addressed the revised rating criteria for scars in the August 
2002 statement of the case.  

The Board also finds that all VCAA notice requirements have 
been met.  The letters from the RO to the veteran in June 
2001, and November 2001 informed him of what evidence he must 
obtain and which evidence VA would assist him in obtaining 
regarding his claims.  The statement of the case in November 
2002 advised of the type of evidence necessary for him to 
prevail with his claims.  The Board therefore finds that the 
veteran has been effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefit sought.  

The Board also notes here that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

However, in the present case there is no indication that he 
has any additional evidence or that he wants his appeal held 
in abeyance for the remainder of any period for submitting 
additional evidence.  At the time of his scheduled personal 
hearing in December 2002, the representative advised the 
Veterans Law Judge that the veteran cancelled his hearing 
after meeting with the representative.  The case was then 
transferred to the Board with the representative's written 
brief presentation.  The Board therefore finds that there is 
no prejudice to the veteran as a result of any legal 
deficiency in the VCAA notice furnished by the RO pursuant to 
the invalidated regulation and that no useful purpose would 
be served by further delaying appellate review to provide 
corrected notice that the veteran has one year to provide 
additional information or evidence.  It appears that he 
wishes to proceed with appellate review based on the evidence 
or record. 

The Court of Appeals for Veterans Claims has concluded that 
the VCAA is not applicable where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his or her claim and that no additional 
assistance would aid in further developing the claim.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When, as 
here, there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating the claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

On appellate review, the Board sees no areas in which further 
development is needed.  Accordingly, the VA has essentially 
met the requirements of the VCAA, and there would be no 
benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claims for service connection for PTSD, a left 
knee disorder, and a compensable evaluation for a service-
connected scar.

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  In addition, service connection for a psychosis 
may be established based upon a legal "presumption" by 
showing that it was manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (Court) 
determination in Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

A.  Post traumatic stress disorder

In July 1988, the Board denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder because an acquired psychiatric disorder was not 
present in service, nor was a psychosis manifested within a 
year of separation.  The Board recited facts from the 
veteran's military service including that in June 1980, he 
admitted to marijuana use.  He was placed in rehabilitation, 
with recommended behavior reorientation in group and 
individual counseling.  He was decertified from the Personnel 
Reliability Program based upon his drug abuse and failure to 
complete the drug rehabilitation program.  Early VA treatment 
records showed diagnosis and treatment for schizophrenia.  
The Board concluded that service medical records did not show 
the presence of a psychiatric disorder in service, and that a 
psychiatric disorder was not shown until several years after 
service.  The veteran has since attempted to reopen this 
claim, but did not perfect an appeal on the matter of 
reopening to the Board at this time.  

Rather, in December 2000, the veteran initiated a claim for 
entitlement to service connection for PTSD.  He said that he 
had been treated at VA for PTSD.  The RO obtained the 
indicated VA medical center records, and they show that the 
veteran was counseled and treated from May 2001 to November 
2002, for schizophrenia.  There is no recorded diagnosis of 
PTSD.  Noteworthy are the following entries.  

In a note dated in November 2001, the veteran, by telephone, 
inquired of the VA mental health clinic whether his current 
diagnosis of paranoid schizophrenia was really PTSD.  The 
veteran related an in-service incident to the practitioner 
over the phone.  The practitioner referred the veteran to his 
treating physician for any concern or questions the veteran 
had about his diagnosis.  The veteran indicated that he 
wanted to "know the symptoms of PTSD."  He was advised that 
it was difficult to provide this type of information on the 
telephone and that any questions or inquires about diagnosis 
could be made through his physician or through a mental 
health assessment.  The assessment was schizophrenia, 
paranoid type (by history).  

In July 2002, the veteran underwent a full Addiction Severity 
Index (ASI) interview, because he was admitted to the 
Ambulatory Except Opioid Substitution program.  In detail, 
the interviewer discussed the veteran's medical status, 
employment status, drug and alcohol use, legal status, family 
and social status, and psychiatric status.  In pertinent 
part, the veteran indicated that he had experienced 
psychological or emotional problems for the past 30 days, 
including suicidal ideation; and he noted that he was 
receiving psychiatric treatment.  .  

In August 2002, he underwent smoking cessation treatment, and 
it was noted that the veteran said he was specifically 
interested in PTSD treatment through the mental health 
clinic.  

In September 2002, the social worker wrote that that the 
veteran had called the national center for the mental health 
clinic regarding treatment for PTSD, and that veteran 
indicated that he had a diagnosis of schizophrenia which he 
contended was PTSD.  The social worker's assessment was 
attention seeking, noncompliance.  It was noted that the 
veteran had a management problem with alcohol dependency, 
noncompliance, malingering and lack of motivation. 

Later in September 2002, the veteran again called the mental 
health clinic and made inquiry regarding PTSD.  In the 
observation section, the social worker wrote that the veteran 
claimed that he had not drank for over 100 days and that he 
stopped smoking marijuana for the past month.  He was looking 
for ways to occupy his time.  The social worker stated "the 
writer discouraged him from pursuing PTSD treatment and urged 
him to learn about coping with his illness and to attend MH 
group (meetings)."  She noted that perhaps with some 
consistency, the veteran might be motivated to getting 
involved in the mental health rehabilitation on a regular 
basis.  The axis I diagnosis was schizophrenia-
undifferentiated, family history; with a global assessment of 
functioning score of 50.  In the plan section, the social 
worker encouraged the veteran to attend rehabilitation every 
week and to learn about coping with his condition and 
symptoms.  

In reviewing the record, persuasive medical evidence 
demonstrates the veteran does not currently have PTSD.  He 
has schizophrenia, and other psychiatric disorders.  The 
veteran has made strong inquiry of VA about changing his 
diagnosis from schizophrenia to PTSD, and it appears as 
though he has been counseled with respect to accepting his 
schizophrenia diagnosis.  There is no medical evidence of 
PTSD at this time.  The only evidence of present PTSD is the 
veteran's own opinion.  While the veteran believes he has 
PTSD, he is not competent (as he is a lay person) to offer 
any opinion on questions of medical causation or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the 
absence of competent evidence of a present disability, there 
can be no valid claim.  

Secondly, the Board notes, again, that in June 2001, the RO 
requested that the veteran submit information regarding his 
alleged stressors in service.  Specifically, in its June 2001 
letter, the RO sent the veteran a form to fill out which 
would identify any sources, military or non-military, that 
could provide corroboration concerning any alleged stressors.  
The veteran failed to respond to the RO's request.  It does 
not appear from the evidence of record, nor does the veteran 
allege, that he is a combat veteran.  He served on active 
duty during peacetime, and his military occupational 
specialty was that of maintenance specialist.  VA 
regulations, as well as applicable case law, specifically 
require independent verification of stressors not related to 
combat.  38 C.F.R. § 3.304(f); Cohen, Moreau, supra.  

Absent a diagnosis of PTSD and verification of any alleged 
in-service stressors, the Board finds that the preponderance 
of the evidence is against service connection  for PTSD.  
38 U.S.C.A. § 5107(b).  

B.  Left knee disorder

Service medical records are negative for complaint, 
treatment, or diagnosis related to a left knee injury.  The 
report of a March 1979 an examination for purposes of a 
nuclear weapons test participant includes a handwritten 
reference to lateral instability of the left knee but with no 
further explanation or reference to any injury.  Records show 
that in May 1979, he fell of a bicycle and complained of 
trauma to the left arm, hand, and right hand, as well as 
abrasion to the left elbow hand and right hand.  At 
separation examination in September 1980, his lower 
extremities were clinically evaluated as normal, and no left 
knee complaints were noted at that time.  

VA examination July 1985 was negative for complaint or 
diagnosis related to left knee.  No abnormality was noted 
pertaining to the lower extremities.  

In his December 2000 application for VA benefits, the veteran 
requested service connection for his left knee.  He indicated 
that he had a left knee injury and was scheduled for surgery.  
He did not indicate that there was a relationship between his 
left knee disorder and service.  He restated his request for 
service connection for the left knee in his December 2001 
notice of disagreement.  In his November 2002 substantive 
appeal, he reiterated that he was currently being treated for 
a left knee disorder.  

VA medical records show that from December 1999 to May 2001, 
the veteran was treated for the left knee pain up until he 
underwent arthroscopic surgery on the left knee in December 
2000.  Prior to surgery the diagnoses included knee pain of 
unknown etiology and left knee pain with history of magnetic 
resonance imaging evidence of posterior horn medial meniscus 
tear.  Status post arthroscopic surgery showed a normal left 
knee, and later, continued pain.  There is no mention made in 
the medical records that the veteran's current left knee 
residuals are related to service.  

Based upon a comprehensive review of the record, the Board 
finds no probative evidence has been submitted demonstrating 
that the veteran's left knee residuals are due to an injury 
or disease incurred in, aggravated by, or otherwise related 
to service.  No competent evidence has been provided 
demonstrating the disorder was manifest to a degree of 10 
percent or more in the first post service year.  In fact, 
service separation revealed no related complaints, findings, 
or diagnoses, and when he was first evaluated by VA at an 
examination in July 1985, his lower extremities were normal 
and there was no complaint with regard to the left knee.  The 
medical records first show treatment of the left knee in the 
year 2000.  

The Board also believes it significant that the veteran did 
not reference any left knee disorder in post-service claims 
for other disorders in October 1980, May 1983, August 1984 
and July 1986.  This suggests that he did not believe he had 
any left knee disorder related to service at the time of 
those claims since it is reasonable to assume that he would 
have included a left knee claim with the other claims if he 
believed that he had a left knee disorder related to service.  
The totality of the evidence persuasively shows that any left 
knee disorder during service (such as the instability noted 
in March 1979) was acute in nature and not indicative of a 
chronic left knee disability as demonstrated by the negative 
separation examination, negative VA examination in 1985, lack 
of reference to left knee problems in subsequent VA 
compensation claims, and lack of any medical evidence of left 
knee symptoms for many years after service.  The 
preponderance of the evidence is against the veteran's left 
knee disability claim.

II.  Increased Rating

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on average impairment of  
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  Separate 
ratings may be provided for disfiguring scars or painful 
scars.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's post-operative scarring of the forehead has 
been evaluated as noncompensable under Diagnostic Code 7800, 
and the disability is described as residuals of lipoma 
excision of the forehead, left side.  

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805, 
criteria that were revised effective as of August 30, 2002.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002 and 
rev. eff. Aug. 30, 2002).  For scarring as it was manifested 
from August 30, 2002, the veteran is entitled to an 
evaluation under the new rating criteria if more favorable 
than the former.  

Under the new criteria for scars, Diagnostic Code 7800, an 80 
percent rating is allowed when there is evidence of 
disfigurement of the head, face or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features, or six 
or more characteristics of disfigurement; a 50 percent 
evaluation may be assigned when there is evidence of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features, or with 
four or five characteristics of disfigurement; a 30 percent 
evaluation is assigned when there is visible or palpable 
tissue loss and either gross distortion of asymmetry of one 
feature or paired set of features, or with two or three 
characteristics of disfigurement; and, a 10 percent 
evaluation is assigned when there is one characteristic of 
disfigurement.  The eight characteristics of disfigurement 
for the purposes of evaluation under 38 C.F.R. Section 4.118 
are, (1) scar five or more inches in length, (2) scar at 
least one-quarter inch wide at widest part, (3) surface 
contour of scar elevated or depressed on palpation, (4) scar 
adherent to underlying tissue, (5) skin hypo-or hyper- 
pigmented in an area exceeding six square inches, (6) skin 
texture abnormal in an area exceeding six square inches, (7) 
underlying soft tissue missing in an area exceeding six 
square inches, and (8) skin induration and inflexible in an 
area exceeding six square inches.  See 38 C.F.R. 4.118 
(2003).

Under the new criteria for scars, Diagnostic Code 7804 
provides a 10 percent disability evaluation for superficial 
scars, painful on examination.  Under new Diagnostic Code 
7802, scars other than head, face, or neck that are 
superficial and that do not cause limitation  of motion, a 10 
percent disability evaluation is available for scar area or 
areas 144 square inches (929 square centimeters) or greater.  
Diagnostic Code 7803 provides a 10 percent disability 
evaluation for a superficial unstable scar.  Note (1) 
indicates a superficial scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118 (2003).  

Under previous criteria (in effect prior to July 31, 2002), 
Diagnostic Code 7800 provided that disfiguring, head, face, 
or neck scars that resulted in complete or an exceptionally 
repugnant deformity on one side of the face or in marked or 
repugnant bilateral disfigurement, warranted a 50 percent 
rating.  When, in addition to tissue loss and cicatrization, 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating may be increased to 80 percent.  A 30 
percent rating will be assigned for severe disfiguring scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 10 percent rating will be 
assigned where there is moderate disfigurement.  A 
noncompensable or 0 percent rating will be assigned for 
slight disfigurement.  See 38 C.F.R. 4.118 (2002).

Diagnostic Code 7804 provided a 10 percent disability 
evaluation for superficial scars tender and painful on 
objective demonstration.  38 C.F.R. § 4.118 (2002).  
Diagnostic Code 7805, provided that other scars are rated on 
limitation of motion of an affected part.  Id.  

Service connection for a scar of the forehead was granted by 
way of a February 1981 rating decision because the veteran 
had symptomatic lipoma of the forehead, left side upon 
service separation examination in September 1980.  Post-
service VA records show that the lipoma of the left forehead 
was excised in December 1980.  A gross description of the 
excised mass was that it was a tissue specimen, oval in 
shape, measuring 2 centimeters by 1.5 centimeters times .5 
centimeters in dimension.  A zero percent, or noncompensable, 
rating was assigned, and has remained in effect to the 
present.  

At VA examination in June 1985, the veteran reported that 
slight numbness around the scar persisted.  The examiner 
described the scar as being a well-healed, 3 centimeters long 
horizontal scar on the left side of the forehead.  It was 
linear and nontender.  It looked like one of the forehead 
creases.  The diagnosis was status post excision lipoma, left 
side of forehead with residual scar.  

In July 1988, the Board denied a claim for increased rating 
for lipoma, forehead, left side because the schedular 
criteria for a compensable evaluation for a lipoma of ht left 
side of the forehead had not been met

In March 1999, the veteran's sister wrote lay statement on 
his behalf, regarding other claims, wherein she mentioned 
that he had a lump on his forehead when he returned from 
military service.  

In January 2001, the veteran initiated a claim for increased 
rating.  Therein he made reference to his treatment on active 
duty for lipoma.  

At VA examination for scars in November 2001, the veteran's 
excision of lipoma of the left side of his forehead in 1980 
was noted.  Current symptoms were numbness around the scar, 
with no pain.  Physical examination revealed that there was a 
3 centimeter long, horizontal scar on the left side of the 
forehead.  There was no tenderness and no adherence.  The 
texture was smooth.  There was no ulceration or breakdown of 
the skin and no elevation or depression of the scar.  There 
was no underlying tissue loss, inflammation, edema or keloid 
formation.  The color of the scar compared to normal areas of 
the skin was the same as the skin.  There was no 
disfigurement.  The examiner noted all of these findings and 
that there was no limitation of motion function by the scar.  
The diagnosis was scar, excision of lipoma on left side of 
forehead.  As no disfigurement was observed, the examiner did 
not order color photographs of the scar area.  

Here, the evidence does not show that the veteran's left 
forehead scarring is poorly nourished and has involved 
repeated ulceration, is tender or painful, or has limited any 
functioning associated with the forehead.  Rather, the weight 
of the evidence is to the effect that the veteran's left 
forehead scarring is superficial and asymptomatic except for 
some subjective complaints of numbness which do not result in 
any limitation of function.  Thus, a compensable evaluation 
for residuals of lipoma excision of the forehead, left side 
is not warranted under any of the relevant diagnostic codes 
of former 38 C.F.R. § 4.118.

During the November 2001 VA examination, the veteran's 
scarring identified as being 3 centimeters horizontally, does 
not meet the applicable criteria; as there is not one 
characteristic of disfigurement shown to meet the criteria 
for a 10 percent rating under Diagnostic Code 7800.  Again, 
there is no tenderness, adherence, depression, tissue loss or 
color difference in the scar, as described at VA examination 
in November 2001, so the criteria for a compensable rating is 
not met under Diagnostic Codes 7803 and 7804.  Diagnostic 
Code 7805, like the version in effect before August 30, 2002, 
directs that scars not meeting any of the specific criteria 
in the other diagnostic codes, be rated on limitation of 
function of the part affected.  As has been noted, the 
evidence does not show that the left forehead scarring in 
this case has caused an independent cause of limitation of 
motion or other functional loss.  Thus, a compensable 
evaluation for residuals of lipoma excision of the forehead 
is not warranted under any of the relevant diagnostic codes 
of revised 38 C.F.R. § 4.118.


ORDER

The appeal is denied as to all issues.  


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



